Case 1:18-cr-00381-CMA-GPG Document 573 Filed 04/19/21 USDC Colorado Page 1 of 3
Case 1:18-cr-00381-CMA-GPG Document 573 Filed 04/19/21 USDC Colorado Page 2 of 3
Case 1:18-cr-00381-CMA-GPG Document 573 Filed 04/19/21 USDC Colorado Page 3 of 3




                                        COUNT4

       We, the jury, upon our oaths, unanimously find Mr. Holder, in Count 4 of the
  Second Superseding Indictment, charging Mr. Holder with Distribution of a
  Counterfeit Controlled Substance:

               __ Not Guilty                    L      Guilty
